The opinion of the court was delivered by'
Gordon, J.
Respondents in this case have, moved the court to dismiss the appeal and affirm the judgment below for various reasons, only one of which we shall notice. It is, that the brief of appellant does not comply with the laws of this state or with the rules of this court, in that it does not point out the errors relied upon by the appellant for a reversal, nor does it *387show that any error- was committed by the trial court, nor that any of the matters discussed in the brief were ever presented to the trial court for ruling or decision. The act of 1893 requires that the brief of appellant “ shall clearly point out each error that the appellant relies on for a reversal, and shall conform to such regulations of its contents in other respects ... as the supreme court by its rules may have prescribed.” (Laws 1893, p. 127.)
Rule XII of this court in force at the time this appeal w.as taken, provided: “No alleged error or mistake of the superior court will be considered by the supreme court, unless the same be clearly pointed out in the appellant’s brief.”
The learned counsel for the appellant has cited many authorities in his brief supporting propositions of law which seem to be well grounded, but the brief fails to show wherein these authorities are applicable. So far as appears from his brief, none of the propositions of law to which authorities are cited, are involved in this litigation, or were ruled on below, and the brief does not render any assistance- to the court in determining what points are here for review. No errors are assigned in the brief and it cannot be determined therefrom that any of the matters therein discussed were ever brought to the consideration of the trial court. We think, that in the preparation of the brief counsel has wholly disregarded the plain provisions of the statute and the rules of this court. As is said in Chicago, etc., R. R. Co. v. Moffitt, 75 Ill. 524, “Counsel operate a drag net, but ask the court to do the sorting;” and in Railway Company v. Van Vleck, 40 Ill. 367, “We decline to enter upon the consideration of alleged errors thus bundled upon us.” In Brown v. Tolles, 7 Cal. 398, the court say:
*388“If a party complains of error, and seeks a reversal, it is due to us that he should show wherein the error consists. We cannot be expected to act in the double capacity of counsel and judges . . . and we cannot ... be expected to wade through the record to find argument, or invent pretexts for reversing the cause.”
We do not think that the brief in this case could be entertained under any system of practice governing appellate tribunals. We know of no practice which would sanction it. It is a general and well settled proposition that “assignments of error which are so vague and indefinite as not to indicate the rulings complained of will be disregarded.” Gregory v. Kaar, 36 Neb. 533 (54 N. W. 859); Lucas v. Brooks, 18 Wall. 436; Leatherwood v. Suggs, 96 Ala. 383 (11 South. 415); Cobb v. Taylor, 133 Ind. 605 (32 N. E. 822); Robinson v. Moore, 1 Tex. Civ. App. 93 (20 S. W. 994); AnheuserBusch Brewing Assoc’n v. Oxley, 88 Iowa, 699 (53 N. W. 1075); Town of Waukon v. Strouse, 74 Iowa, 547 (38 N. W. 408); Birmingham Iron & Land Co. v. Boyd, 3 Tex. Civ. App. 102 (22 S. W. 240).
Notwithstanding he had ample notice of this motion, the learned counsel for appellant has made no application for leave to file a new brief upon terms, or otherwise, and the brief filed herein must be stricken, and the judgment below affirmed. We feel constrained to add, that if no application therefor had been made by the respondents, the court would upon its own motion have stricken the brief and reached the same result. The respondents will recover costs.
Anders and Scott, JJ., concur
Hoyt, C. J., and Dunbar, J., dissent.